      Case 1:19-cv-00098-DPM Document 18 Filed 08/21/20 Page 1 of 9



           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                   BATESVILLE DIVISION


LEEANNE BRACKETT                                            PLAINTIFF


v.                        No. 1:19-cv-98-DPM


FEDERAL INSURANCE COMP ANY,
member insurer of the Chubb Group of
Insurance Companies                                       DEFENDANT




             MEMORANDUM OPINION AND ORDER
     Ronnie Brackett worked for Fluor Corporation and enrolled in its

ERISA-governed accidental death and dismemberment plan.               He

named his ex-wife, Leeanne Brackett, as his beneficiary.          Federal

Insurance Company insured the plan.         AR 76.     Fluor is the plan

administrator; Federal is also the claim administrator. AR 85. The

policy has an exclusion about accidents and injuries resulting from

driving while intoxicated. AR 26. Around 1:30 on a Saturday morning

in July 2017, Ronnie's pick-up truck left the road and crashed. He was

taken to a local hospital. About an hour after the wreck, a police officer

arrived on the scene. In due course, the officer prepared an accident
      Case 1:19-cv-00098-DPM Document 18 Filed 08/21/20 Page 2 of 9



report, which described both the scene and the crash. Ronnie was

driving on a straight section of a two-lane highway. The only adverse

weather condition was some fog.       The road was dry. Ronnie was

driving too fast. He veered off the road to the right, overcorrected as

he swung back, and drove off the other side of the road into a light pole.

The truck flipped twice, and Ronnie was ejected.          Because of the

downed power lines, it took some time to rescue him. The officer

suspected that Ronnie was driving under the influence of alcohol.

When Ronnie was admitted, approximately forty-five minutes after the

accident, the hospital drew a blood sample. He was not breathing and

had no pulse, but was resuscitated. AR 159, 197 & 204. His blood serum
alcohol level was 235 milligrams per deciliter. AR 245. The medical

records indicate that Ronnie typically drank six beers or so on

weekends, information presumably gathered from family. AR 208.

Ronnie died a few hours later at the hospital.

     Leeanne filed a claim under the policy. Federal, acting through

an agent, denied the claim. The denial letter cited Ronnie's death

certificate, the police report, his blood alcohol level, and the policy's

exclusion. AR 325-27. The letter gave Leeanne sixty days to provide

additional information or appeal. She didn't file more information, but
she appealed. A reviewing committee denied her appeal for the same


                                   -2-
      Case 1:19-cv-00098-DPM Document 18 Filed 08/21/20 Page 3 of 9



reasons, and gave her another sixty days to submit additional

information. AR 359. She sent no more information to the insurer. She

filed this case in state court; Federal removed it here. Asserting a

benefits claim and a fiduciary duty claim, Leeanne seeks judgment

based on the administrative record. Federal opposes both, arguing that

the complaint should be dismissed with prejudice.            Its response

amounts to a cross-motion for judgment. The Court has taken the

material facts, where genuinely disputed, in the light most favorable to

the non-moving party.         Smith-Bunge v. Wisconsin Central, Ltd.,
946 F.3d 420, 424 (8th Cir. 2019).

     The parties disagree about the standard of judicial review.
Neither Federal nor Leeanne focuses on the policy's choice-of-law

provision, AR 47, which might trigger Texas law given Fluor's Irving,

Texas address, AR 3. Any argument from Texas law either for or

against benefits is therefore forfeited. Craig v. Apfel, 212 F.3d 433, 437

(8th Cir. 2000). Federal argues for the abuse-of-discretion standard,

relying on the familiar Firestone precedent and the summary plan

description's provision about claims. Firestone Tire & Rubber Co. v.

Bruch, 489 U.S. 101, 115 (1989);       Miller v. Hartford Life & Accident
Insurance Co., 944 F.3d 1006, 1010 (8th Cir. 2019). The entire provision




                                     -3-
      Case 1:19-cv-00098-DPM Document 18 Filed 08/21/20 Page 4 of 9



1s 1n the margin,* but the key words are that Federal has "the

discretionary authority to interpret and apply plan terms and to make

factual determinations in connection with its review of claims under

the plan." AR 85. Leeanne argues for de novo review, pressing three

reasons.
     First, she invokes the procedural-irregularity exception. Boyd v.

ConAgra Foods, Inc., 879 F.3d 314, 320 (8th Cir. 2018). Her point here is

that Federal rushed to judgment without having a solid basis to

conclude that Ronnie was intoxicated. The Court is not persuaded.

Federal had the hospital records and the police report. She points out


* "The Plan Administrator has delegated to Federal Insurance
Company, a member insurer of the Chubb Group of Insurance
Companies, as claim administrator, the discretionary authority to
interpret and apply plan terms and to make factual determinations in
connection with its review of claims under the plan. Such discretionary
authority is intended to include, but is not limited to, the determination
of the eligibility of persons desiring to enroll in or claim benefits under
the plan, the determination of whether a person is entitled to benefits
under the plan, and the computation of any and all benefit payments.
The plan administrator also has delegated to Federal Insurance
Company, a member insurer of the Chubb Group of Insurance
Companies, as claim administrator, the discretionary authority to
perform a full and fair review, as required by the Employee Retirement
Income Security Act of 1974 (ERISA), of each claim denial which has
been appealed by the claimant or his duly authorized representative.
All decisions made by the Insurance Carrier shall be final and binding
on participants and beneficiaries to the full extent of the law." AR 85.

                                   -4-
       Case 1:19-cv-00098-DPM Document 18 Filed 08/21/20 Page 5 of 9



that Federal' s math about Ronnie's blood alcohol level was dodgy.

True, as the Court will explain, but this error is marginal.

     Second, Leeanne says Federal' s dual role as claims administrator

and insurer raises a conflict of interest. True, again. But the conflict, by

itself, cannot change the standard of review. Boyd, 879 F.3d at 320-21.

Instead, it is a factor in the abuse-of-discretion analysis. And Leeanne

does not explain, drawing on this record, how the conflict played out

in any meaningful way. Ibid. Federal' s conflict of interest is entitled to

some weight, not significant weight.

      Third, Leeanne says Arkansas Rule 101 applies, eliminating the

plan's discretionary provision. Federal' s response is persuasive: this
was a "Fluor Employee Group Accidental Death and Dismemberment

Plan (for Salaried Employees)." AR 75. Arkansas Rule 101 is about

disability policies.   ARK.   ADMIN. CODE 054.00.101-4. This policy is about

benefits for loss of life and limb. AR 1-74. While Leeanne is correct that

several payments at different times are possible, that does not convert

this policy into one for long-term or short-term disability, even though

everyone would agree that loss of an arm or an eye could be disabling,

depending of course on one's job.

      The abuse-of-discretion standard applies.           The Court must

determine whether Federal' s decision was reasonable and supported


                                       -5-
      Case 1:19-cv-00098-DPM Document 18 Filed 08/21/20 Page 6 of 9



by substantial evidence. Miller, 944 F.3d at 1010-11.        The policy's

driving-while-intoxicated exclusion provides:

     This insurance does not apply to any Accident, Accidental
     Bodily Injury or Loss caused by or resulting from, directly
     or indirectly, an Insured Person being intoxicated, while
     operating a motorized vehicle at the time of an Accident.
     Intoxication is defined by the laws of the jurisdiction where
     such Accident occurs.

AR 26 (emphasis original). The bold terms are defined, though these

definitions don't answer the disputed questions.

     Ronnie's accident occurred in Independence County. Arkansas

defines intoxicated as "influenced or affected by the ingestion of

alcohol [or other drugs] to such a degree that the driver's reactions,

motor skills, and judgment are substantially altered and the driver,

therefore, constitutes a clear and substantial danger of physical injury

or death to himself or herself or another person[.]" ARK. CODE ANN.

§ 5-65-102(4). The issue is whether Federal reasonably answered these

questions: When he crashed, was Ronnie intoxicated- did he have

enough alcohol in him to substantially alter his reactions, motor skills,

and judgment? If so, was the accident the direct or indirect result?

     Ronnie's blood alcohol level at the hospital was two and half

times Arkansas's legal limit. The hospital record shows that his blood

serum alcohol level was 235 milligrams per deciliter, AR 245, which


                                   -6-
       Case 1:19-cv-00098-DPM Document 18 Filed 08/21/20 Page 7 of 9



equals 0.235 grams per deciliter.      Arkansas's threshold for driving

while intoxicated is 0.08 grams per deciliter, though the statute speaks

in terms of milliliters.       ARK. CODE ANN. §§ 5-65-103(a)(2) &

5-65-204(a)(l)(A). In Arkansas, a blood serum alcohol level is 1.15 times

the whole blood concentration.            ARK. ADMIN. CODE 007.25.4-D.

Ronnie's blood serum level when he arrived at the hospital was

0.235 grams per deciliter, which equals a whole blood level of

0.20 grams per deciliter. That's two and a half times the statutory limit.

This is where Federal stumbled.       It concluded that Ronnie's blood

serum level was three times the statutory limit. AR 359.

      Leeanne argues the blood alcohol calculation doesn't account for

postmortem effects. She's correct. It's not clear exactly how much time

elapsed between the accident and when Ronnie arrived at the hospital

by ambulance.     In the hospital's record, the period is estimated at

forty-five minutes. It is clear, though, that he was resuscitated and

lived for several hours. AR 159 & 197. It was not unreasonable for

Federal to rely on the blood alcohol test in these circumstances.

Leeanne also faults Federal' s decision not to get a toxicology report.

She doesn't explain, though, why a toxicology report would be more

reliable than the hospital's blood work. The blood-alcohol issue is not

a close call.


                                    -7-
       Case 1:19-cv-00098-DPM Document 18 Filed 08/21/20 Page 8 of 9



      The parties scuffle about the accident report's admissibility,

disputing whether Arkansas law controls or the Federal Rules of

Evidence apply. That's not the issue. The Court must decide who is

entitled to judgment based on the administrative record, which

includes the report. Was it reasonable for Federal to give the report

weight? The police officer arrived on the scene soon after the accident.

There's no indication that the officer had an improper motive. The

record doesn't say how much experience he had in evaluating crashes.

But, overall, it was not arbitrary for Federal to rely on this kind of public

record. The road-conditions evidence is mixed; it was dark and there

was some fog. Ronnie, however, was on a straight highway and lost
control of his pick-up for no apparent reason around 1:30 on a Saturday

morning, a weekend when he often had a few beers.               The officer

suspected that Ronnie was under the influence when he crashed.

      Given all the circumstances, Federal' s conclusion that Ronnie was

intoxicated, and that his condition resulted in the accident, was

reasonable and supported by substantial evidence. Leeanne is not

entitled to the death benefit. Her fiduciary duty claim duplicates her

benefits claim. For both, she relies on substantially the same theory of

liability.   Silva v. Metropolitan Life Insurance Co., 762 F.3d 711, 728




                                    -8-
      Case 1:19-cv-00098-DPM Document 18 Filed 08/21/20 Page 9 of 9



(8th Cir. 2014). Plus, the criminal law's "beyond a reasonable doubt"

standard doesn't apply. This claim also fails.

                               *     *    *
     Brackett's motion for judgment, Doc. 10, is denied. Federal is

entitled to judgment.    The Court will dismiss her complaint with

prejudice.

     So Ordered.




                                   D.P. Marshall fr_
                                   United States District Judge




                                    -9-
